      Case: 1:19-cv-04341 Document #: 9 Filed: 06/27/19 Page 1 of 3 PageID #:55




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

ALLSTATE INSURANCE COMPANY,                   )
                                              )
                               Plaintiff,     )
                                              )
               v.                             )       No. ______________
                                              )
AMERISURE MUTUAL INSURANCE                    )
COMPANY,                                      )
                                              )
                               Defendant.     )

                               MOTION TO MAINTAIN SEAL

       Plaintiff Allstate Insurance Company (“Allstate”) moves this Court to maintain Allstate’s

previously filed Motion Under the Federal Arbitration Act to Confirm Sections of Arbitration

Award and the accompanying exhibits (collectively, the “Motion to Confirm”) as restricted

pursuant to Local Rules 5.7 and 26.2. In support of this motion, Allstate states:

       1.      This case is a proceeding under the Federal Arbitration Act to confirm an

arbitration award. During the course of that Arbitration, Allstate, Amerisure Mutual Insurance

Company (“Amerisure”), and the three arbitrators all executed a Confidentiality Agreement

which provided, in part, that “documents created for the arbitration, . . . final award and any

interim decisions . . . and information exchanged in connection with the proceedings . . . will be

kept confidential.” See Ex. A hereto at ¶ 3. The Confidentiality Agreement also provided,

“subject to court approval, that all submissions of Arbitration Information to a court shall be

sealed and/or redacted.” Id.

       2.      On June 27, 2019, Allstate initiated this action by filing the Motion to Confirm.
      Case: 1:19-cv-04341 Document #: 9 Filed: 06/27/19 Page 2 of 3 PageID #:55




        3.      Pursuant to the Confidentiality Agreement, Allstate’s Motion to Confirm was

filed under seal in accordance with Local Rule 5.7. Local Rule 5.7 provides that cases under seal

will be “treated as restricted documents as defined by LR 26.2 for seven days following the day

on which the complaint was filed” and that unless otherwise ordered, “on the seventh day, the

file will no longer be treated as restricted.”

        4.      The Motion to Confirm includes certain information that the Confidentiality

Agreement deems confidential, including but not limited to:

                a.      a description of the positions the parties took during the arbitration.

                        See, e.g., Motion to Confirm at ¶ 14.

                b.      a description and copy of the arbitration panel’s Interim Final

                        Award. See, e.g., Motion to Confirm at ¶¶ 16-19.

Additionally, the Confidentiality Agreement itself, attached hereto as Exhibit A, could arguably

be deemed confidential. Accordingly, Allstate requests that the automatic seal remain in place to

protect the information from public disclosure.

        5.      Allstate is aware of Seventh Circuit decisions stating that arbitration awards lose

their confidential status upon the filing of a motion in federal court based on that award. E.g.,

Baxter Int’l v. Abbott Labs., 297 F.3d 544, 546 (7th Cir. 2009) (“dispositive documents in any

litigation enter the public record notwithstanding any earlier agreement; Union Oil Co. v.

Leavell, 220 F.3d 562, 568 (7th Cir. 2000) (“once a party seeks judicial review of an arbitration

award” the confidentiality of that award is “lost absent compelling justification”). Pursuant to

the Confidentiality Agreement, however, Allstate believes that it has a good faith obligation to

request that the automatic seal remain in effect.




                                                    2
       Case: 1:19-cv-04341 Document #: 9 Filed: 06/27/19 Page 3 of 3 PageID #:55




         WHEREFORE, Allstate Insurance Company respectfully requests that this Court order

that Allstate’s Motion to Confirm (including all Exhibits thereto) and Exhibit A hereto remain

under seal.



Dated: June 27, 2019

                                            Respectfully submitted,

                                            /s/ Mark G. Sheridan
                                            One of the Attorneys for
                                            Allstate Insurance Company

                                              Robert J. Bates, Jr.
                                              Mark G. Sheridan
                                              BatesCarey LLP
                                              191 N. Wacker Dr., Suite 2400
                                              Chicago, IL 60606
                                              312/762-3100


2233382_1.doc




                                                3
